           Case 1:20-cv-06738-VSB Document 19 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                         11/19/2020
                                                          :
LESHAWN DAWSON,                                           :
                                                          :
                                        Plaintiff,        :
                                                          :         20-CV-6738 (VSB)
                      -against-                           :
                                                          :             ORDER
LENTRADE, INC.,                                           :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On November 18, 2020, Defendant filed a motion to dismiss the complaint pursuant to

Federal Rules of Civil Procedure 12(b)(1), 12(b)(2) and 12(b)(6). (Doc.15.) Under Federal Rule

of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule

12(b) to amend the complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by December 9, 2020. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by December 18, 2020. Defendant’s reply, if any, shall

be served by January 8, 2021. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.
        Case 1:20-cv-06738-VSB Document 19 Filed 11/19/20 Page 2 of 2




SO ORDERED.

Dated: November 19, 2020
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
